Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 07/09/2016 of provisional patent application No. 62/360,331 is acknowledged as required by 35 U.S.C. 119.Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows. Figures 4-6 do not have support in the provisional application and therefore does not benefit from the earlier date.
Benefit of earlier filing date of 07/07/2017 of 15/643,855 is acknowledged as required by 35 U.S.C. 119.

Election/Restrictions
Applicant's election with traverse of Claims 1-7 (species III) in the reply filed on 04/25/2022 is acknowledged. The traversal is on the ground(s) that the species I-III are sufficiently similar that it would not constitute an undue search burden. This is found not to be persuasive. Because these are three different embodiments; the first embodiment has a one-layer body and a protruded holding element, shown in Figs. 1-3; the second embodiment has a two-layer body with protrusions 404 around the pockets, the top layer has protrusions entering recesses of the bottom layer; the third embodiment has a two-layer body with ribbed pockets 504, 506, the top layer stacking on the bottom layer. The species are independent or distinct because they are different types of substrate carriers in terms of substrate supports.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hanawa et al. (US Publication No. 2011/0272709) hereinafter Hanawa.
Regarding claim 1, Hanawa teaches (reproduced and annotated Figs. 2A, 2B below) a substrate carrier, comprising: a substantially planar body formed of an upper layer (201) stacked on a lower layer (260); and a plurality of pockets formed in the substantially planar body each of which includes a support surface (203a) surrounding the pocket for supporting a substrate (102).

    PNG
    media_image1.png
    914
    605
    media_image1.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hwang et al. (US Publication No. 2005/0000453) hereinafter Hwang.
Regarding claim 1, Hwang teaches (reproduced and annotated Fig. 1 below) a substrate carrier, comprising: a substantially planar body formed of an upper layer (400) stacked on (see Fig. 2I) a lower layer (100); and a plurality of pockets (through hole 420, 440, 460 and 480) formed in the substantially planar body each of which includes a support surface (ring 410) surrounding the pocket for supporting a substrate (W) (see Figs. 2C-2I) (par. 0020: “an auxiliary holder 410 of a ring shape may be formed in each through hole of the substrate holder 400 for holding the substrate more safely”; par. 0026: “the auxiliary holder 410 in the first through hole 420 supports the first substrate”).

    PNG
    media_image2.png
    696
    640
    media_image2.png
    Greyscale

Regarding claim 2, Hwang teaches (reproduced and annotated Fig. 1 above) the support surface is formed by a rim defining the pocket, wherein the rim is formed by forming a hole through the upper layer and bending the upper layer immediately surrounding the hole upward (this flanged hole is best shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang.
Regarding claim 3, Hwang does not explicitly teach an outer diameter of the rim to be about 4 inches and the height of the rim to be between about 0.5mm and 1mm.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to make the outer diameter and height of the rim sized based on the size of the substrate to support.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa in view of Ikejiri (US Publication No. 2021/0375663).
Regarding claim 5, substrate surface of Hanawa is formed by a rib and not plurality of tabs. Ikejiri teaches a substrate support (3) formed by plurality of tabs wherein each of the plurality of tabs is formed by forming a hole through the upper layer and bending portions of the upper layer adjacent the hole upward.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use tabs instead of rib to reduce the contact between the support surface and the substrate (par. 0024).
    PNG
    media_image3.png
    470
    300
    media_image3.png
    Greyscale

Regarding claim 6, as stated in rejection of claim 5 above substrate surface of Hanawa is formed by a rib and not plurality of tabs.Ikejiri teaches the plurality of tabs are disposed axisymmetrically about the pocket.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use tabs instead of rib to reduce the contact between the support surface and the substrate (par. 0024).
Regarding claim 7, as stated in rejection of claim 5 above substrate surface of Hanawa is formed by a rib and not plurality of tabs.Ikejiri teaches the plurality of tabs are disposed axisymmetrically about the pocket. It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use tabs instead of rib to reduce the contact between the support surface and the substrate (par. 0024).But Ikejiri does not teach a circle circumscribing the plurality of tabs has a diameter of about 4 inches.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to make the inner diameter of the tabs sized based on the size of the substrate to support.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723